DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alden et al., USPGPub. No. 2008/0283799.
Regarding claim 1, Alden teaches a conductive structure comprising a conductive layer coated on a substrate (Abstract), the conductive layer being made from metal nanowires (¶ [0068]) and featuring a self-assembling protective layer comprising an alkylamine (¶ [0113], [0116]-[0118]).
Regarding claims 2-5, Alden teaches that the conductive structure may be transparent and made from a sheet-like layer or mesh-like layer of silver nanowires (¶ [0079], [0125]-[0133]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al., USPGPub. No. 2008/0283799, as applied above.
Regarding claims 6-7 and 9-10, the teachings of Alden differ from the present invention in that although Alden teaches the presence of a barrier-forming corrosion inhibitor (as discussed above) and 
Regarding claim 8, the teachings of Alden differ from the present invention in that Alden does not teach any specific thickness for the corrosion barrier layer of his invention. It would, however, have been obvious to one or ordinary skill in the art to select an appropriate thickness based on the specific corrosion inhibitor being used. Additionally, Applicant’s claimed range of 10 nm to 0.5 cm is so large as to encompass virtually any thickness that a corrosion inhibiting layer is likely to exhibit, as would have been understood by one of ordinary skill in the art.  
Regarding claim 11, Alden teaches that the solvent may be water, an alcohol, or tetrahydrofuran (¶ [0138]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785